 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDE G & G Florida,Inc.andMotion Picture Labora-tory Technicians,Local Union No. 780,Interna-tionalAlliance of Theatrical Stage Employeesand Moving Picture Machine Operators of theUnited States and Canada,AFL-CIO. Case 12-CA-1081124 April 1986DECISION AND ORDERBY MEMBERS JENKINS, BABSON, ANDSTEPHENSOn 25 May 1984 Administrative Law Judge Ben-jamin Schlesinger issued the attached decision. TheCharging Party filed exceptions and a supportingbrief, theGeneral Counsel filed cross-exceptionsand a supporting brief, and the Respondent thereaf-ter filed an answering brief to these exceptions andcross-exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs' andhas decided to affirm the judge's rulings, findings,2and conclusions and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, E G & GFlorida, Inc.,Cocoa Beach, Florida, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.IThe Respondent has filed no document styled as its exceptions orcross-exceptionsWe shall not consider as exceptions cognizable underBoard Rule 102 46(a) and (b) the Respondent's conclusionary statementsin its answeringbrief to the effect that it did not violate the Act in anyway and its attempt to support suchstatementswithargumentsset forthin its attached brief to the judgeWe note that Board Rule 102 46(d)(2)limits an answering brief to questions raised in the exceptions and cross-exceptionsAccordingly,we shall limit our considerations in this pro-ceeding toissues raisedby the Charging Party's exceptions and the Gen-eral Counsel's cross-exceptions2 In adopting in the absence of exceptions the judge's finding that theRespondent violated Section 8(a)(5) of the Act by failing to bargain overcertain initialterms and conditions of employment, we note that thejudge relied on evidence that the Respondent had on numerous occasionsprior to its successorship assured its predecessor's employees and theirUnion that it intended to adopt the extant collective-bargaining agree-ment See especially fn 10 of the judge's decisionMargaret J. Diaz, Esq.,and C.Deke DeLoach, Esq,forthe General Counsel.Susan K. McKenna, Esq.,andThomas C. Garwood Jr.,Esq.(Akerman, Senterfitt & Eidson), of Orlando, Flor-ida, for the RespondentBernard M. Mamet, Esq. (Bernard M. Mamet & Associ-ates,Ltd.),of Chicago, Illinois, for the Charging Party.DECISIONPRELIMINARYSTATEMENTBENJAMIN SCHLESINGER,Administrative Law Judge.The legal issue presentedby theunfair labor practicecomplaint in this proceeding is whetherE G & G Flori-da, Inc.(Respondent),as the continuing employing entityand successor employer of McGregor&Werner, Inc.(M&W), which wasbound under a subsisting collective-bargaining agreement with Charging Party Motion Pic-tureLaboratoryTechnicians,LocalUnionNo. 780,InternationalAlliance ofTheatrical Stage EmployeesandMoving Picture Machine Operatorsof the UnitedStates and Canada,AFL-CIO (Union),violated Section8(a)(5) and(1) of theNational Labor Relations Act, bychanging terms and conditions of employment on orabout July1, 1983, without bargaining with the Union.'1.JURISDICTIONRespondent is a Florida corporation, incorporated inlateDecember 1982, with an office and place of businesslocated at the John F. Kennedy Space Center, Florida(sometimes KSC), where it has been engaged in provid-ing ground support services to the National Aeronauticsand Space Administration (NASA), an agency of theUnited States Government. During the calendar yearpreceding the issuance of the complaint, Respondent pro-vided services to NASA valued in excess of $50,000. Iconclude, as Respondent admits, that it is and has been atall times material herein an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act I also conclude, as Respondent admits, that theUnion is and has been at all times material herein a labororganization within the meaning of Section 2(5) of theAct.II.THEALLEGED UNFAIRLABOR PRACTICESA. Findings of FactSince 1972, the Union has been the collective-bargain-ing representative of employees of M&W; and the latestcollective-bargaining agreement, which became effectiveon February 15, 1982, and expires by its terms on Febru-ary 14, 1985, sets forth the following unit which is ap-propriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.All documentation, reproduction, and publicationservice employees employed by M&W at the JohnF.Kennedy Space Center in Coaco Beach, Floridaand at its activities at Patrick Air Force Base, Flori-da, and the environs.These employees were primarily engaged in printing, mi-crographics, and reproduction of documents.In early 1982, NASA issued a request for proposal(RFP) soliciting bids for a base operations contractIThe relevant docket entries are as follows The unfair labor practicecharge wasfiled by the Union on July 14, 1983,and the complaint issuedon August 31,1983Hearingwas held in CocoaBeach,Florida, on De-cember 8-10, 1983279 NLRB No. 65 E G & G FLORIDA, INC.445(BOC), which contemplated the consolidation of all KSCwork then being performed by 14 different contractorsThe successful bidder would be responsible for perform-ing all the various contractors' work, including security,safety, fire protection,maintenanceof roads and grounds,and the work then being performed by M&W and wouldcommence operations on January 1, 1983. The RFPlooked to a minimum impact on the local labor force andas few labor problems as possible. To that extent, Re-spondent's presidentand general manager,James Dubay,testified- "[T]he RFP required hiring from the incumbentwork force. The RFP required that any successful bidderhire its work force from the then current workers ofKennedy Space Center to the maximum practicalextent." Finally,Dubay was aware of the general tenorof the Service Contract Act, 41 U.S.C. § 351 et seq.,which mandates that a successor employer, providing"substantially the same services" as its predecessor, mustpay wages and fringe benefits at least equal to those paidby its predecessor.In May 1982 Dubay, on behalf of Respondent's parentcorporation, attended a conference of representatives in-terested in bidding for the BOC. UnionBusinessManag-erAndrew Younger attended that meeting, introducedhimself, and offered to give and discuss with prospectivebidders copies of the M&W collective-bargaining agree-ment.About a week later, Dubay contacted Youngerand told him that he was heading up Respondent's teamto bid on the BOC. Dubay stated that he had heard thatYounger had contacts with otherunion business agentsand wanted to relate the fact that Respondent had aunique concept to offer-tominimizemanagement, tohire all incumbent employees, and to assume the varioussubsistingcollective-bargaining agreements.He askedYounger toset up a meeting.Younger complied, and at a meeting within the nextweek were representatives not only of the Union but alsoof the electrical workers, plant guards, transport work-ers,machinists, and teamsters.Dubay explained to thegroup the same concept that he had previously toldYounger and asked the representatives if they would co-operate with him regarding the gathering of documentsand information to prepare Respondent's bid for theBOC. The union representatives agreed to help andagreed, pursuant to Dubay's request, that Respondentcould inform NASA that the unions were cooperatingwith Respondent.InMay 1982, YoungeragainmetwithDubay andwith Jack Story, another of Respondent's representa-tives.They told Younger that they were desperately inneed of applications for employment to show NASA thatRespondent could provide the manpower to support itsbidThey requested staffing charts, contracts,amend-mentsto contracts, and work rules and asked Younger toobtain from the other unions copies of their collective-bargaining agreementsand documents relating to staff-ing.Later, Story delivered to Younger a thousand blankjob applications to be submitted to Respondent by notonly the M&W employees whom Younger representedbut also by the employees represented by the otherunions.Younger retained a sufficient number of applica-tions for the M&W employees and distributed the re-mainder to the otherunions.He then arranged for theM&W employees to complete the job applications anddelivered the completed applications to Respondent'soffice in Cocoa Beach, Florida, on June 10, 1982.2 Aweek later,Respondent submitted its initial bid toNASA.On September 10, 1982, Dubay notified Younger thatRespondent was going to submit its "best and final offer"on September 13 and, in preparation therefor, Dubaywished to meet with the other union representatives sothat he couldagaincommit labor support of Respond-ent's proposal and show to NASA that Respondent "hadhad substantive discussions with the labor people andthat we opened uplinesof communication " Younger ar-ranged for a meeting to be held on September 12 andDubay there announced that he wanted to restate thatRespondent was going to hire from the incumbent em-ployees, that Respondent would recognize and acceptthe existing collective-bargainingunits,and that the col-lective-bargaining agreementswould be preserved andwould be adopted. If the unions agreed with these con-cepts, he wanted to tell NASA that.Dubay added thatthere might be a few little problems such as a little cross-utilization of employees in the job descriptions, but therewas not going to be too much of that. It was agreed thatif therewerea littlecross-utilization, that could beworked out with theunions'representatives.One unionagent asked how Respondent intended to handle fringebenefits for the various units because all had differentbenefits;Dubay responded that Respondent's parent hadthe same situation at other locations and that wouldcreate no problem. Dubay added that Respondent wasgoing to hire its staffin stagesand asked the union repre-sentatives to assist him in selecting the best employeesfor initial hire. The electrical workers' union representa-tive, however,maintainedthat hiring should be governedby straight seniority; and Dubay replied, "I'm awfullydisappointed in that, but so be it."On the following day Respondent submitted its "bestand final offer," in which it acknowledged its obligationsunder the Service Contract Act. The offer stated, amongother things:Presently, it is our intent to offer employment tothe majority of the service personnel at thesite in-cluding those represented by the variousbargainingunits.We, of course, intend to recognize the respec-tive bargainingunitsand embrace the respectivebargainingagreements.E G & G has met with each of the labor unionshaving bargaining units in the BOC. We have amutual understanding that we plan to assume all ap-propriate existing agreements.In the shortterm,during the first year, our ob-jectivewill be to consolidate good working rela-tionshipswith all appropriate business representa-xYounger inadvertently did not obtain completed applications fromthree or four employees who were on vacation He subsequently obtainedthose applications and transmitted them and one updated application toRespondent on January 14, 1983 446DECISIONSOF NATIONALLABOR RELATIONS BOARDtives andto demonstrate a reputation for fairness,firmness,honesty, and integrity. This will be ac-complished by addressing problems immediatelyand openly.3For the near term (approximately the first threeyears), our objective will be to improve the currentagreementsthat appear to have many areas of lan-guage thatare not conducive to the Company's andGovernment's best interests.After a brief study of the agreements, we seemany areasthatwould have to be eliminated ormodified, including leave policies, grievance and ar-bitrationprocedures, and particularlylanguage re-lating to automaticcost-of-livingallowance in-creases.We would intend to consolidate several oftheexistingindividualagreementsintospecificProject Labor Agreements.With the exception of the key E G & G manage-ment staff, it is our firmcommitmentthatwe willuse incumbentemployees to the maximumextent instaffing the BOC. Our commitment to and concernfor employees and the employment situation in theKSC area cannot be overstated.Any incumbent employees who are displaced byE G & G personnel transfer, approximately 20, orwhose position has been eliminated due to consoli-dations and redefinition, approximately 550 posi-tions,will be afforded an opportunity to continuewith the organizationin similarpositions if they sodesire, or qualify,and openingsare available.In answerto the RFP's request for Respondent's un-derstandingof the Board's "successorship doctrine" andits effect on Respondent's proposed immediate and long-range laborrelations, respondent replied:With respect to our obligations under the"successorshipdoctrine" our proposed approachoffers total compliance while at thesame time con-templatingthat degree of flexibility necessary for in-novative project management. We have researchedthe applicable sections of the United States Code,the Code of Federal Regulations, and the NASAProcurement Regulations, as well as decisions oftheComptroller General, several Boards of Con-tract Appeals and various federal courts and believe3Throughout this proceeding, either in documentary evidence or inoral testimony, the adjective "appropriate" was used by Respondent andparticularly by Dubay The word means, according toWebster's SeventhNew Collegiate Dictionary"especially suitable or compatible", but it ap-pears obvious that the word has a different meaning when modifying"business representatives " Both the Union and the General Counsel con-tend that what was really intended was "respective," as that word is usedin the first paragraphof thequoted portion of the "best and final offer "Itappears that, at least in these instances,Respondent was using theword as a reference to particular persons or things, for example, a ma-chinists agreement would be appropriate to the craft represented by themachinists unionIfind it difficult to believe that the many referencesRespondent relies on are indicationsthat Respondent would review docu-ments before deciding to adopt them "[A]ppropriate business representa-tives"must be a reference to the union agents whose unions had agree-ments with Respondent's predecessors, and "appropriate"agreements arethose which encompassedparticular workwe understand both our obligations under the doc-trine and Congress' desire in adding the successor-ship doctrineamendmentsto the Service ContractAct.Presently,it isour intent to offer employment tothe majority of the servicepersonnelat the site in-cluding those represented by the variousbargainingunits.We are aware that when a successor employ-er hires a majority of its predecessor's work forceand preserves to some substantial extent, that prede-cessor's operational structures and practices, it mayfind itself in the position of having to recognizeunionspreviously certifiedas the bargaining unitsfor its predecessor's employees. Should this be so itdoesnot mean,however, that as a successor em-ployer we would necessarily be bound by the con-tracts between thoseunionsand the predecessoremployer or that we would be absolutely requiredto hire all personnel of the predecessor employer.The purpose of the successor employer doctrine isto guaranteea wage base for employees which allcontractors must honor; it is not designedto guar-antee continuation of employment of specific serv-iceworkers. In our view therefore, it will be possi-ble to fulfill our obligations under that doctrine andat the sametimemakepersonnelassignments orreassignmentsin keeping with our assessment of theprogram needs as outlined elsewhere in this propos-al.In November 1982, Respondent was awarded the ex-clusive right to commence final negotiations with NASAconcerning the BOC. On December 9, 1982, at a lunch-eon of labor and management representatives in the KSCarea,Dubay stated that he desired to affirm that Re-spondent would hire from the incumbent personnel andthat only if it was unable to hire from incumbents wouldit look to other applicants for hire. Dubay also statedthatRespondent would absorb all collective-bargainingagreements and units. In attendance was Younger, whoasked Dubay what Respondent was going to do aboutsubcontracting, specificallymentioning his own interestin the M&W unit. Dubay answered that subcontractingwas still subject to negotiations with NASA.4Later in the month, about December 13, Younger toldGerard McGhee, newly appointed by Dubay to handleRespondent's relations with labor unions, that Dubay hadcommitted Respondent to hire incumbent employees andhonor the collective-bargaining agreements and askedwhat Respondent intended to do with M&W with re-spect to subcontracting. McGhee professed his ignoranceIn crediting this testimony,Ihave discredited the testimony ofDubay Harold Gooch, NASA's chief of labor relations since 1972, sup-ported the essence of Younger's testimony As one experienced in laborrelations, he was "surprised" at Dubay's comments because "you don'texpect a company to assume, verbatim, collective-bargaining agreementson taking over new contracts It just is rarely done Because there arethings in those agreements that the new company feels it must change toput its own stamp on the work at hand" Furthermore, Gooch waswholly disinterested in the instant controversy and was circumspectabout having to support the Union's position in this matter and to take aposition contrary to one of NASA's prime subcontractors E G & G FLORIDA, INC.447and promisedto get Youngeran answer.On the follow-ing day, McGhee met with Younger and other businessagents and announced that he was happy that he was notan attorney and that he was used to dealing with con-struction contracts and not with a 50-percent rule onsuccessorship. Some of the business agents, apparentlysensing that Respondent was reneging on its prior com-mitments, began to taunt McGhee, who immediately pla-cated them by reaffirming Dubay's commitment: "Don'tcare if we hire ten percent of the incumbents or a hun-dred percent of the incumbents, you've got a unit therenow, you're going to have a unit when we take over."McGhee noted to the Teamsters' representative that hisagreement expired on December 30, but he said not toworry and he would work it out. Younger then raisedthe issue of subcontracting; McGhee replied that he wasstillnegotiatingwith NASA but felt confident that therewould be a subcontract awarded to M&W. McGhee alsodiscussed staffing, stating that Respondent would hirefrom the incumbent employees, but would also look toother employees. Younger balked at that statement, andMcGhee hedged by saying that Respondent would hireoutside employees only if it could not find qualified in-cumbent employees; but he insisted that Respondent wasgoing to hire without regard to seniority. When objec-tionwas made, he said it was duly noted, but he main-tained his position.Respondent began directly performing much of theBOC work on January 1, 1983. Some work, however,was subcontracted, such as the M&W work, which con-tinued to be performed by M&W pursuant to a 6-monthsubcontract from Respondent, dated December 31, 1982However,BrianBetters,manager of Respondent's infor-mation services division, monitored the M&W work forRespondent. Respondent also assumed various collective-bargaining agreements of other unions; and on January26, 1983, Dubay wrote to Younger that McGhee hadearlier "advised the Unions that [Respondent], in keepingwith its commitment, would recognize the appropriatelabor agreements only after [Respondent] assumed theBOC contract."5 Thereafter, on March 30, 1983, Re-spondentnotifiedM&W that its subcontract would notbe extended beyond its 6-month term and, the followingday, wrote to M&W, as follows:As you know by now it is our intent to assumethe functions currently being performed by McGre-gor-Werner, 1 July 1983.We at E G & G wantto assureyou and yourpeople that it is our intent to accomplish thesmoothest transition possible in the next three (3)months. I am sure that your people are curiousabout our policies and approach to this transition.We anticipate that the existing function will bestaffed primarily with the existing people. With thisinmind, we are actively soliciting applications fromyour people. I want to encourage all existing per-5Dubay also wrote that McGhee had "advised all of the Unions ex-plicitly that seniority accrued under prior contracts with prior contrac-tors would not be the governing factor in determining which individualswould be hired,rather, ability,work history,capability and similar fac-tors would be weighted in the selection process "sonnel to complete applications and forward themto our Cocoa office at their earliest convenience. Iam sure that many have already filed applications,but they may wish to update them. We encouragethis also.In order to avoid any undermining of your orga-nization,we will delay official hiring until the Junetime frame. We feel that this approach will be in thebest interest of both McGregor-Werner and E G &G.Please give this information the widestdissimina-tion [sic] in your company so that all people are in-formed.After thisannouncement was made,BetterstoldM&Wemployees that Respondent was an employee-orientedcompany and a good company to work for. And, pursu-ant to the letter, on April 25, 1983, Younger again sub-mitted completed applications for employment for all oralmost all the M&W unit employees, not only those thenworking but also those who had been laid off by M&Won December 31, 1982. On April 26 or 27 Betters invitedunion steward and M&W employee Carol McCombs andother employees to Respondent's cocktail party, sched-uled for April 28, noting that he wanted her and otherstomeet his bosses and that the employees "will enjoyworking with them." Dubay, who told Betters to extendthe invitation, thought it was important to develop a re-lationship with the employees "since we knew they weregoing to become E G & G employees within a couple ofmonths . . . [and] in the near term." At the cocktailparty,Dubay introduced himself to the employees andstated: "[W]e're going to take your operation in-houseJuly 1, and we're going to pick all you people up." Hetouched the forehead of one employeeand said, "I'mgoing to put E G & G right there on your forehead."Later in the evening, when M&W employees were se-lecting various of Respondent's promotional materials,such as hats and T-shirts, McComb stated that the em-ployees should receive jackets, too. Dubay's assistant,Jackie Cooper, said that the hats were on order; he wasworking on the T-shirts; and "The Jackets, when every-body comes on board July 1, we'll take care of that. I'llput you in charge."Despite the frivolity and good-naturedness of theparty, the relationship between Respondent and theUnion soon showed somestrain.InMay 1983 Youngermet with Lawrence Stanton, Respondent's manager oflabor relations, and James Waltron, Respondent's direc-tor of industrial relations. To Younger's various inquiries,they replied that they did not know the process bywhich employees would be hired, whether a smaller staffwould be hired, and whether Respondent would paypension fund contributions weekly or monthly. I creditStanton's testimony that he told Younger that Respond-ent would not hire by seniority, as stated in Respondent'sletter to Younger, dated January 26, 1983; but I also find,discrediting Stanton, that there was nothing said in themeeting that made Younger believe that the Union'sagreement would not be continued in full force. Young-er, I find, would not have quietly said, "I didn't thinkyou would" if Stanton had announced that the agree- 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDment would not be assumed, especially after all the com-mitments that had been made earlier.The meeting endedwithYounger wondering aloud that everything stillseemed to be under consideration and asked Respond-ent's representatives to get him the information he re-quested. They did not.Interviews of prospective employees began on June 6and continued for 2 to 3 weeks. Successful applicantswere advised of offers of employment about a week anda half after their interviews. A full complement of em-ployeeswere hired 4 or 5 days prior to Respondent'stakeover of M&W's subcontract, and each employee wasrequired to sign various papers, including Respondent'srules of conduct. However, little was mentioned duringthe interviews of changed terms and conditions of em-ployment. Rather, Betters testified that he told those heinterviewed what the salary was and whether it was "thesame as theprevious salary had been at M&W for thatfunction" and that fringe benefits, sick leave, vacation,and insurance"would beconsistentwith what they hadbefore under the terms of the Service Contract Act."The only new item raised was a different job description,which some employees were very briefly shown andwhich they were not permitted to retain, setting forth adifferent title for their jobs, which included the sameequipment that they then operated and added to theirduties certain less difficult equipment which they wereexpected to operate, either presently or through on-the-job training.Because only a minute or so was given toemployees to examine the description and because em-ployees had in the past been required to operate equip-ment other than that to which they had been normallyassigned,Ifind that employees could hardly appreciatewhat, if any, difference there was between their old jobsand the new ones for which they were being hired. Ob-viously, those who were being hired into supervisory po-sitions or those who were losing their "lead" positionsmust have known of some change, but no witness, eitheran employee or one of Respondent's four interviewers,related the content of those conversations.On June 30, 1983, M&W employed 129 unit employ-ees.On July 1 Respondent commenced doing M&W'swork at M&W's premises, using basically the sameequipment as M&W had used6 and employing 105 unitemployees, of whom 91 were formerly M&W employ-ees.' Seventeen lead positions at M&W, occupied by unitemployees, were eliminated by Respondent, leaving onlythree lead positions in the graphics department withinthe unit. Nine M&W unit employees, eight of whom heldlead positions, were hired by Respondent as supervisors;and some of these, as well as those who held lead posi-tions and who were hired as unit employees by Respond-ent, took reductions of pay. Finally, although the basicwages of most employees' positions remained the same,pursuant to the obligations of the Service Contract Act,the following alleged terms and conditions of employ-ment were changed by Respondent, effective as of July8The premises occupied by Respondent and the equipment used by itare owned by NASA7These computations are based on the parties'conflicting stipulationsat the hearing and my analysisof G C Exh 4,which does not list 115employees as stipulated by the parties1,1983, unilaterally and without consultation with theUnion: new job descriptions and classifications were es-tablished;all lead positions, except in the graphics de-partment,were eliminated;the positions of productioncontrol specialist, lead production control specialist, andsupply technicians were eliminated; the prior practice ofallowing a 15-minute washup time for employees in cer-tain job classifications was disregraded;a new group lifeand health insurance plan was adopted;seniority rightswere given effect only for the calculation of vacationsand number of sick days and as a tie-breaker in the eventof equal merit and qualifications; the work schedule ofthe second shift was changed; the third shift was aban-doned;a different pension plan was adopted and Re-spondent failed to contribute to the union pension plan;differentwork rules, overtime policies, and grievanceprocedures were effected; and a new system of accrualfor vacation and sick leave benefits was instituted.8On July 13, 1983, Respondent recognized the Union asthe exclusive bargaining agent of its employees in thefollowing areas: "Documentation, Graphics,Writers, Il-lustrators& Clerks, as defined in NLRB CertificationNo. 12-RC-3953 [and] Printing and Reproduction, as de-fined in NLRB Cert No. 12-RC-1859." Respondent of-fered to bargain with the Union; and negotiating sessionshave been held, but without agreement.B. CredibilityThe preceding findings of fact have been based pri-marily on the testimony of Younger and other witnessescalled by the General Counsel. I found that they werereliable and candid and clearly recollected what tran-spired.Of equal importance, the tenor of their testimonywas supported generally by the words of Respondent'srepresentatives both in letters and notices which came tothe attention of the Union when they were written, aswell as in Respondent's "best and final offer," to whichtheUnion did not have access but which, nonetheless,supports the testimony of the General Counsel's wit-nesses.I have not arrived at the same conclusion about Dubayand other witnesses who testified on behalf of Respond-ent.Usually, I would be forgiving of witnesses who didnot recall clearly dates (as, indeed, did Younger) ortransferred important events from one time to another,but it is yet another situation when a witness clearlyrecollects dates based on concurrent important events.Dubay clearly lacked candor in relating that the labor-management meeting atwhich he spoke occurred in Jan-uary 1983 and that he made no comments about thehiring of incumbent employees or adopting agreementsand recognizing collective-bargainingrepresentatives be-cause the BOC was already in effect and employees had8The parties stipulated to these unilateral changes The stipulation didnot include the date or dates that the changes were announced or imple-mented However, the summary plan description of Respondent's groupinsurance policy was distributed to the employees on July 14, 1983 Re-spondent'spoliciesregarding vacation benefitswere distributed onAugust 3 and December 5, 1983 Respondent's procedures for the alloca-tion of overtime work were set forth in two memoranda, dated Decem-ber 5 and 6, 1983 Descriptions of Respondent's job bidding policies wereissued by Respondent on September 27 and October 17, 1983 E G & G FLORIDA, INC449already been hired.He maintained his denials,despite ef-forts to jog his memory oncross-examination,includingbeing shown and identifyinga sign-in sheet for the De-cember meeting and despite his knowledge that Youngerhad testified about thatmeeting,which he incorrectlyidentified as occurring in November.Itwasonly afterGooch's testimony on rebuttal, and perhaps the corrobo-rating testimony of anotherwitness,thatDubay finallyrecalled thatthemeetinghad been held prior to Re-spondent's assumptionof the BOC. It was then thatDubay recognized that the basis of his testimony couldnot be accurate.Even when Dubay was recalled, however, he was notcompletely candid and failed to admit what was by thenobvious. Rather, he testified that he merely had mistakenthe date of the meeting and what he had testified to asoccurring in January 1983 actually took place in Decem-ber 1982. But the date was critical,inasmuch as Re-spondent had not assumed the BOC and had not hiredemployees.Without denying why his initial testimonyhad lost its very basis of truth, he then corrected his tes-timony (and all his testimony seemed to be equally cau-tious and lacking clarity), as follows: "I believe I assuredthe group that, in all probability, if they had a-if theywere the recognized bargaining agent for the work thengoing on, that, in all likelihood, they would be the rec-ognized bargaining agent for the work under contract.... It certainly was my intent at that meeting tocouch anyassuranceswhich I might have perceived tohave madein termsof appropriateness. And I believe Idid that." Similarly, with respect to the assumption ofagreements,"I believe my response there was couched interms of appropriateness . . . that we would recognizeappropriatebargaining units,bargainingagreements."Gooch's only recollection of the word "appropriate"was that Dubay announced his intention to recognizethose units coming over under successorship rules and tolivewithin the collective-bargainingagreements appro-priate to thoseunits.Later, he recalled Dubay pledgingto recognize the unit coming over under successorshiprulesand to live within theexisting bargaining agree-ments that controlled those units.9Finally,Dubay testified during his second appearanceas a witness that the question of recognition of bargain-ing agreements"had been aquestionof concern evenway back inour initialmeeting inApril [1982]"; but itwas Younger, corroborated by TeamstersBusiness Rep-resentative Samuel Casella, who testified to that occur-ring inApril,whereas Dubay had earlier denied it. AndDubay, denying that anything of substance had beenraised at the April meeting,insistedthat he had not evenread the RFP, only minutes after testifying that: "TheRFP looked good, it looked like the type of work thatwe had in a number of other areas across the country."Although there was some truth to Dubay's testimony onrecall,his entire testimony was hardly the model ofcandor.Rather,Dubay consistently answered his ownquestionsand made argumentsrather than answers toquestions.On the whole,unlessotherwise corroborated9This comports with my understanding of Respondent'suse of "ap-propriate " See fn 3 above.by the General Counsel's witnesses, I have not creditedhim.Ihave similar problems withBetters,who appearedangry, hostile, and adversarial. Although not all ques-tionsput to him on cross-examination had the desiredprecision, Betters frequently expressed his lack of under-standing of questions which, I find, were easily capableof comprehending. His attitude was belligerent and eva-sive.He amplified the changes which Respondent madetoM&W's operation, changes which I find were notnearlyasmonumental as he attempted to suggest.Having monitored M&W's operations for a half-year andfamiliarizinghimself with the work of M&W's employ-ees, he nonetheless maintained the position that the em-ployment interviews were held to make the judgment ofwhether the applicants should be hired. That could notbe so. By his own admission and the admission of theone other interviewer who testified, a job classificationwas prepared for each applicant. The job interviewswere so innocuous that they could not be helpful in as-certaining who was qualified. I conclude that, even priorto the interviews, Respondent had determined who wasgoing to be hired and for what position. Indeed, Betterstestified that he knew who would staff Respondent's jobs3weeks before offers of employment had been complet-ed; and I find that, with his daily contact with M&W'semployees since January, he must have been aware ofthe qualifications of employees long before the timewhich he admitted. I discredit his testimony that he ad-vised all applicants during their interviews that Respond-ent did not intend to adopt M&W's collective-bargainingagreement, which he said was common knowledge andhad been told to employees prior to the interviews.When asked to identify those, Betters named only oneM&W supervisor and three M&W employees who weresubsequently interviewed for supervisory positions withRespondent. Finally, Betters said he made some state-ments that the agreement would not be in effect as earlyas February, when no decision had been made by Re-spondent to take back the work from M&W.Ihave also considered testimony concerning a March8, 1983 meeting attended by Younger, Union AttorneySidney Mamet, Respondent Attorney Thomas Garwood,and Robert Camparatro, Respondent's assistant managerof labor relations. Garwood testified on directexamina-tion that the meeting involved Respondent's recognitionof the Union and adoption of the agreement, if M&W'swork were taken "in house." Garwood alleged that hemade clearthat recognition depended on successorshipcriteria and that he did not believe that the agreementwould be assumed. Both Mamet and Younger vehement-ly denied Garwood's testimony and insisted that the dis-cussioncentered around wholly unrelated problems ofother units represented by the Union and current litiga-tion involving them. I credit their denials, not only be-cause I was impressed with the clarity of their recollec-tions, but also because Garwood's comments are incon-sistentwith Respondent's contrary positions expressedboth orally, and in writing, both before and soon afterthis alleged incident. At that pointin time,Ifind it im-probable that, in light of Respondent's prior assurances, 450DECISIONSOF NATIONALLABOR RELATIONS BOARDMamet would have made a special trip to Respondent'soffice to talk about matters that the Union deemedclosed and settled. Finally, Garwood's testimony thatYounger did not vehemently protest Garwood's com-ments convinces me that the discussion related by Gar-wood is wholly improbable.C. DiscussionAll the parties recognize that the controlling decisiondealingwith the issues in this proceeding isNLRB v.Burns Security Services,406 U.S. 272 (1972). There, theSupreme Court held that the mere finding of a successor-ship did not require the successor employer to assumeand be bound by the subsisting collective-bargainingagreement of its predecessor; but the successor had anobligation to recognize and bargain with the collective-bargaining representative of its employees. The Courtfound thatBurns,by initially employing 42 securityguards, of whom 27 formerly worked for its predecessor,was a successor to Wackenhut. However, because Burnshad no previous relationship with Wackenhut's unit andno outstanding terms and conditions of employment, itcould not have unilaterally changed existing terms andconditions of employment when it specified the initialbasis on which it would hire employees when it inaugu-rated its protection services.In dicta, the Court also stated, id. 294-295:Although a successor employer is ordinarily freeto set initial termson which it will hire the employ-ees of a predecessor, there will be instances inwhich it is perfectly clear that the new employerplans to ietain all of the employees in the unit andinwhich it will be appropriate to have him initiallyconsult with the employees' bargaining representa-tive before he fixes terms. In other situations, how-ever, it may not be clear until the successor em-ployer has hired his full complement of employeesthat he has a duty to bargain with a union,since itwill not be evident until then that the bargainingrepresentative represents a majority of the employ-ees in the unit as required by § 9(a) of the Act, 29U.S.C 159(a). Here, for example, Burns' obligationto bargain with the union did not mature until ithad selected its force of guards late in June. TheBoard quite properly found that Burns refused tobargain on July 12 when it rejected the overtures ofthe union.It istrue that the wages it paid when itbegan protecting the Lockheed plant on July 1 dif-fered from those specified in the Wackenhut collec-tive-bargaining agreement, but there is no evidencethat Burns ever unilaterally changed the terms andconditions of employment it had offered to potentialemployees in June after its obligation to bargainwith the union became apparent. If the union hadmade a request to bargain after Burns had complet-ed its hiring and if Burns had negotiated in goodfaith and had made offers to the union which theunion rejected, Burns could have unilaterally iniatedsuch proposals as the opening terms and conditionsof employment on July 1 without committing anunfair labor practice.The firstissue hereiniswhether Respondent made thehire of M&W's employees "perfectly clear." There canbe no doubt of that. From the mandates of NASA tohire from the incumbent work force to the maximumpractical extent, to Dubay's understanding of that man-date, to Respondent's commitmentin its"best and finaloffer" to doso-a commitmentwhich "cannot be over-stated"-to its promises not only to the Union but allother involvedunions,to its letter to M&W, to its invita-tion of M&W employees to its cocktail party, Respond-entmade its intentions"perfectly clear" that it wouldhireM&W's employeesto the maximumextent practical.There was, of course,a limitationtoRespondent'spromise. I find that the totality of Respondent's actionsdid not indicate that each and every M&W employeewould be employed by Respondent Changes were possi-ble;not all employees might have the skills that Re-spondent desired; some reorganization was planned. AndYounger was aware of it,questioningwhether positionswould be eliminatedand questioningwhether his wifewould be retained by Respondent in light of itsgeneralrule against nepotism.At first blush, the Supreme Court'swords might be interpreted to mean that before a prehireinstitutionof changes could take place it had to be "per-fectly clear" thatallthe predecessor's unit employeeshad to be hired. But the Board has interpretedthat lan-guage not to require that all employees be hired. InSpitzer Akron,219 NLRB 20, 22 (1975), enfd. 540 F.2d841 (6th Cir. 1976), cert. denied 429 U.S. 1040 (1977), theBoard wrote:Clearly, the phrase "plans to retain all the employ-ees in the unit," when read in the light of the sen-tence which follows, would cover not only the situ-ation where the successor's plan includes every em-ployee in the unit, but also situations where it in-cludes a lesser number but still enough to make itevident that the union's majority status will contin-ue.There, 10 of 11 employees were hired. Here, 91 M&Wemployees were hired to fill unit positions and only 14employees were hired from elsewhere, so that 87 percentof the Respondent's unit employees were previously em-ployed by M&W.Machinists v.NLRB,595 F.2d 664,669-670 fn. 29 (D.C. Cir. 1978). Respondent's intent tohire a substantial portion of M&W's employees is alsomade "perfectly clear" by the fact that Respondent alsohired 9 former unit employees as supervisors, so that ithired 78 percent of M&W's employees.InHoward Johnson,198NLRB 763 (1972), enfd. 496F.2d 532 (9th Cir. 1974), andGood Foods Mfg.,200NLRB 623 (1972), enfd. 492 F.2d 1302 (7th Cir. 1974),the Board found an 8(a)(5) violation when the successoremployer,without prior warning, unilaterally changedthe terms and conditions of employment prevailing underthe predecessor's agreement, after the successor hadcommitted itself to hire almost all the old unit employeeswith no notice that they would be expected to workunder new and different terms and conditions of employ-ment.However, inSpruceUp Corp.,209NLRB 194,enfd. 90 LRRM 2025 (4th Cir 1974), the Board found no E G & G FLORIDA, INC.451violation when the successor, in advance of its takeover,clearly announced its intent to establish a new set ofterms and conditions of employment prior to invitingformer employees to accept employment. It held, id. at195, as follows:When an employer who has not yet commencedoperationsannouncesnew terms prior to orsimulta-neouslywith his invitation to the previous workforce to accept employment under those terms, wedo not think it can fairly be said that the new em-ployer "plansto retain all of the employees in theunit," as that phrase was intended by the SupremeCourt. The possibility that the old employees maynot enter into an employment relationship with thenew employerisa real one,as illustrated by thepresent facts.Many of the former employees heredid not desire to be employed by the new employerunder the terms set by him-a fact which will oftenbe operative, and which any new employer must re-alistically anticipate. Since thatis so, it is surely not"perfectly clear" to either the employer or to usthat he can "plan to retainall of the employees inthe unit" under such a set of facts.We concede that the precise meaning of the Court'scaveat is not easy to discern. But any interpretationcontrary to that which we are adopting here wouldbe subject to abuse, and would, we believe, encour-age employer action contrary to the purposes ofthisAct and lead to results which we feel sure theCourt did not intend to flow from its decision inBurnsFor an employer desirous of availing himselfof theBurnsright toset initialterms would, underany contrary interpretation, have to refrain fromcommentingfavorably at all upon employmentprospects of old employees for fear he would there-by forfeit his right to unilaterallyset initialterms, aright to which the Supreme Court attaches greatimportance inBurns. . ..We believe the caveat inBurns,therefore, should be restricted to circum-stances inwhich the new employer has either ac-tively or, by tacit inference, misled employees intobelieving they would all be retained wihtout changein their wages, hours, or conditions of employment,or at least to circumstances where the new employ-er, unlike the Respondent here, has failed to clearlyannounceits intent to establish a new set of condi-tions prior to inviting former employees to acceptemployment. [Footnote omitted.]Here,Respondent repeatedly assured Younger, amongothers, orally and in writing, that it would adopt theUnion's collective-bargainingagreement.Furthermore,the Service Contract Act required Respondentto main-tainwagesand benefits at a level at least equivalent tothose contained in the M&W agreement. Unlike the factsinSpruce Up,there was no doubt that employees wouldnot accept offers of employment because of reductions ofwages andbenefits.InArden's,211NLRB 501 (1974), a Board plurality(Chairman Miller and Member Kennedy) dismissed thecomplaint because it found that the successor employergave no advancecommitmentthat its predecessor's em-ployees would continue to be employed and no advancenotice that it was going to change the terms of their em-ployment. Thus, it was proper, even on the day of thesuccessor's takeover, for the successor to offer employ-ment to employees and, at the same time, advise them ofnewly establishedwages and terms of employment.Member Jenkins concurred solely in the resultMemberFanning agreedwith theresult,but on the basis that theunion had constructive notice of the fact of the turnoverand that it had an adequate opportunity to request bar-gaining orto inquire about the successor's intentionsprior to the commencement of its operations. Further-more,Member Fanning saw little difference betweenBurns,inwhich the Supreme Court found no violation,and the successor's institution of itstermsand conditionsof employment along with its stated willingness to bar-gain with the union. In both there was, in his view, noobstruction of the collective-bargaining process. MemberPenello dissented, finding that it was perfectly clear thatthe employer planned to retain all the employees in theunit and that there was no prior notice to the employeesthat any change of their terms of employment was con-templated.These decisions demonstrate, as do some cited below,thatRespondent had the choice of maintainingsilence,hiring employees at the last moment, and unilaterally in-stituting new terms and conditions of employment. But,as indicated bySpruce Up,Respondent could not misleademployees into believing that they would be retainedwith no change of their employment conditions or couldnot fail to clearly announceits intentto establish newconditions prior to hiring employees. Respondent's ac-tionsfallwithin both these exceptions. It indicated thatM&W's employees would be hired with no change, anditfailed to announce clearly any new conditions.L.A.X.Medical Clinic,248 NLRB 861 (1980);Starco FarmersMarket,237 NLRB 373 (1978);DenhamCo, 218 NLRB30 (1975);Bachrodt Chevrolet Co.,205 NLRB 784 (1973),enfd. 515 F.2d 512 (7th Cir. 1975), cert. denied 423 U.S.927 (1975).Respondent contends, however, that itsstatus as a suc-cessor arose only when it hired M&W's employees, aprocess that I have found was completed about June 25or 26, 1983. Even if that be so, the changes were an-nounced no earlier than July 1, so that there was an obli-gation to bargain 4 or 5 days prior to that date. In anyevent,Respondent's contention does not accurately re-flect Board law. InRoman Catholic Diocese of Brooklyn,222 NLRB 1052 (1976), enf. deniedin relevantpart subnom.Nazarath Regional High School v. NLRB,549 F.2d873 (2d Cir. 1977),10 the Board concluded that the em-10The court of appeals took exception to the Board's interpretation ofBurnsthat an employer must clearly announce changes to the employees'terms and conditions of employment, holding that "The important con-sideration in determiningwhether it is perfectly clear that a successor in-tends to retain all of the employees is whether they have all been prom-ised re-employment on the existing terms " (549 F 2d at 881 ) Even underthat rule, Respondent, by couplingits intention to retain incumbent em-ployees with its promise to adopt the M&Wagreement,made it perfectlyclear that existing terms were not going to be changedContinued 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDployer was a successor, having employed by September1,1974, the date it commenced operations, 55 laid-offteachers, of whom 48 were employed by its predecessor.The Board also concluded that this was one of the "per-fectly clearinstancesreferredto in Burns,because thechairman of the employer's board of trustees had ex-pressed the intention on March 25, 1974, to retain all thepredecessor's teachers. Because his intention became areality, the Board held that it became appropriate on theMarch date for the employer to consult with the unionbefore imposinginitial termsof employment, despite thefact that the promise to rehire was disavowed in lateApril. InC.M.E., Inc.,225 NLRB 514 (1976), the Boardagreed with the administrative law judge that the em-ployer was a successor and violated Section 8(a)(5) and(1) by unilaterally changing terms of employment with-out prior notice to or opportunity for bargaining by theunion,but disagreed that the obligation commenced onMay 6, 1975, the date that the Union demanded recogni-tion.Again finding the "perfectly clear" exception fromthe successor's expressedintentionon February 25 torehire all the predecessor's employees by seniority, theBoard found that the duty to bargain commenced on thatdate rather than on later dates when applications for em-ployment were solicited or when the union and the em-ployer met to discuss contract revisions. See alsoStewartGranite Enterprises,255 NLRB 569, 575 (1981).Under the facts in this proceeding, there is no doubtthat the retention of M&W's employees became "perfect-ly clear" long before Respondent's hiring was completed.Respondent built up the Union's and employees' expecta-tions from the very beginning of its involvement withNASA. Respondent actively solicited the Union's help toobtain a favorable response to its proposal for the BOCso that NASA would be satisfied that there would beboth sufficientmanpower to perform and labor peaceand stability.Respondent "put out the word that weThe Court of Appeals for the District of Columbia appears to disagreewith the views of the Second Circuit, although disclaiming considerationof the above quotationMachinists vNLRB,supra,595 F 2d at 672 fn40 Id 674-675, the court wroteEven whenBurnsis read, as the Board does, to limit compulsoryinitial-terms bargainingto situations wherein the successor has indi-cated that incumbents will be retained and has not concurrently an-nounced downwardchanges inemployment terms, predecessor-em-ployees are affordedan importantmeasure of protection Once thedutyto bargainhas thus attached, the successor is obliged to consultthe incumbentunion beforeinstitutionof less satisfactory terms Thatis significantbecause unconditional retention-announcements engen-der expectations,ofttimescritical to employees, that prevailing em-ployment arrangements will remainessentially unalteredEven whenincumbentsare not affirmatively led to believe that existing termswill be continued, unless they are apprised promptly of impendingreductions in wages or benefits, they may well forgo the reshapingof personal affairs that necessarily would have occurred but for an-ticipation that successor conditions will be comparable to those inforceThe Board was hardly at liberty to ignore these concerns, and itsconstructionof Burnsisresponsive to them On the one hand, in-cumbents informed of the availability of employment with the suc-cessor entity but contemporaneously notified of substantial changesin the conditions thereof are not lulled into a false sense of securityWhen, on the other hand, the announcement of job-availability is un-accompanied by any suchwarning, incumbents may resolve to casttheir lot with the successor, secure in the knowledge that they caninvoke the aegisof collectivebargainingshould alterations in theterms of the employment be proposed [Footnotes omitted lwould hire to the maximum extent practical from the in-cumbentwork force." Respondent kept leading theUnion on with its promises and so advised NASA. Whenitwas granted the BOC, Dubay once again advised theUnion, as well as others, that it would hire the incum-bents and adopt the collective-bargaining agreements;and in late March 1983, when it finally determined totakeM&W's work "in house," it assured the employeesthat they would be offered employment and sought theirapplications.Their hire was delayed until later, but thatwas only a formality. It was intended, at least by March30, 1983, that they would be hired. If it were not "per-fectly clear" by then, it was on that date that it became"perfectly clear."No actions by Respondent after thatdate and until July 1, 1983, or after, indicated in any waythat Respondent did not intend to hire substantially allM&W's employees, under the same terms and conditionsthat they had been previously employed. I iAccordingly, underBurnsand its progeny, I concludethat Respondent was required to consult with the Unionbefore it fixed employees' terms of employment. Thatdoes not mean, however, that all the relief requested bythe General Counsel should be granted. One of the issuesraised is the scope of relief, the Union contending thatRespondent assumed M&W's collective-bargaining agree-ment. Thus, it claims, for example, that Respondent laidoffM&W's employees without regard to their seniorityand requests that senior employees be reinstated andmade whole, permitting Respondent to simultaneouslylay off less senior employees for whom it has no need.The General Counsel does not support the Union's con-tention, insisting that there was no adoption of the con-tract and that the Union specifically withdrew that por-tion of its unfair labor practice charge alleging an adop-tion.However, because the Union's claim goes to the11Contrary to Respondent's contentions, the answer to the RFP's in-quiry about Respondent's understanding of the "successorship" doctrine,above, does not support Dubay's denials of expressingintentionsof main-taining the same terms of employment that prevailed under M&W's con-tractFirst, it must be noted that the full answer appears to be directed ingreat part to Respondent's understanding of its obligations under theService Contract Act However, when Board law appears to apply, Iread Respondent's analysisas a reflection of Burns, that is, as a successor,it is notnecessarilybound by itspredecessor'scontractFurthermore, thesuccessorship doctrine does not require Respondent to hire all employeesof its predecessorWhat is importantiswhat itdid, and the Union co-gently argues that Respondent's approach offered total compliance withthe successorship doctrine,noting initsbrief that Respondent wentbeyond the minimum requirements of the successorship doctrine becauseit represented that it would assume allexisting agreementsand, of course,this, although not required by the doctrine, is not prohibited by it Itsreference to maintaininga degree of flexibility and its objective with re-spect to improving "the currentagreements," rather than limit the intentto assume the agreements,emphasizessuch intentRespondent repliedthat "For the near term (approximately the first three years), our objec-tivewill be to improve the currentagreementsthat appear to have manyareas oflanguage thatare not conducive to the Company's and the Gov-ernment'sbest interests "All collective-bargaining agreementswouldhave expired during that time and the changes, if any, were clearly in-tended to be proposed at the expiration of each agreement Otherwise,why say "the first three years "Ifind that there is nothing in Respondent's "best and final offer" whichprecluded it from assuming the variousagreementsand then bargainingwith the various unions for the changes it thought were necessary tocarry out its functions in accordance with the aims and desires reflectedin the offer E G & G FLORIDA,INC.453remedy herein,itscontention is certainly cognizable inthe circumstances of this case.Burnsholds that a successor is not to be presumedbound to its predecessor'scollective-bargaining agree-ment.However,a successor is free to adopt voluntarilyitspredecessor'scontract.The Board has interpretedBurnsas "[counseling]utmost restraint in applying anadoption theory,absent clear and convincing evidence ofconsent,either actual or constructive."All State Factors,205 NLRB 1122, 1127(1973).There,the Board foundthat although the successor,a secured creditor in posses-sion of its collateral-the predecessor'sbusiness-com-pliedwith the predecessor's contractual wage scale andcontributed to the health and welfare and pension fund,in view of the short time that the successor would be"on the scene,"itcould not be deemed"to have ob-served the. . .agreement to an extent and in a mannersufficient to have become bound in a constructively con-sensual way to the terms of the agreement."Id. at 1127.In all Board decisions finding adoption,the successoremployed virtually all the predecessor's employees at thetime the conduct demonstrating the adoption occurred.InEklund's Sweden House Inn,203 NLRB 413 (1973),reliedon by the Union,theBoard found that eventhough the successor expressly disavowed the collective-bargaining agreement in its contract of sale with thepredecessor,itconstructively adopted the agreement byconsulting the contract to ensure that a raise was con-tractually permissible,checking off dues for I month,and considering the contract a base from which negotiat-ing would begin.InStockton Door Co.,218 NLRB 1053(1975), enfd.547 F.2d 489 (9th Cir.1976), the Boardfound that the successor had adopted its predecessor'scollective-bargaining agreement by paying contractuallyprescribed wages, making pension contributions,follow-ing the contract's grievance procedures,and assuring theUnion that it would abide by the contract,thus render-ingnegotiations for a new contract unnecessary. InWorld Evangelism,248 NLRB 909 (1980),enfd.656 F.2d1349 (9th Cir. 1981), the Board found that the successor'sexpress promise to sign the contract in the face of awalkout constituted adoption of the predecessor's con-tract.Here,Respondent did not adopt the union agreementafter it commenced its operations on July 1, 1983. To thecontrary,its failure to abide by the terms of the agree-ment gives rise to this proceeding.The most that can befound is that generally Respondent complied with the re-quirements of the Service Contract Act, paying its em-ployees wages and fringe benefits at least equal to thosepaid by the predecessor.To find that Respondent adopt-edM&W'scollective-bargaining agreement by merelydoing what it was obligated to do by statute would havethe anomalous result of binding it to M&W's agreementinvoluntarilySuch a result,however, clearly impingeson a successor's freedom to contract-a freedom the Su-preme Court has refused to restrain. SeeNLRB v. Jones& Laughlin,301 U S.1,41 (1937);Porter Co.v.NLRB,397 U.S. 99 (1970).Although I have relied above on Respondent's repeat-ed promises to adopt the union agreement, that findingwas to support the principle that Respondent did notintend to change employees'terms and conditions of em-ployment;but it did not constitute a valid and bindingcontract adopting M&W's agreement.Even if it did, atthe time when Respondent made the commitment, it hadno employees and thus the agreement would constitutean invalid prehire agreement.Ladies Garment Workers v.NLRB,366 U.S. 731 (1961);MajesticWeaving Co., 147NLRB 859 (1964),enf. denied on other grounds 355 F.2d854 (2d Cir.1966).Because there was no adoption or assumption ofM&W's contract,either actual or constructive or legal,the Union's claim that certain of M&W's employees wereillegally laid off cannot be sustained. Until July 1, 1983,Respondent had no employees and could not lay off itspredecessor's employees.Similarly,because a basis for afinding of successorship is the employment of a majorityof its predecessor's employees,no successorship can befound until the hire.For this reason,certain allegationsof the complaint must be dismissed.It is clear that Re-spondent did not hire a production control specialist, alead production control specialist,and supply techniciansand that all lead positions,except three,were eliminated.Many of those who occupied lead positions became su-pervisors,and others became employees, although not intheir lead positions.Although it was "perfectly clear"thatRespondent intended to offer employment toM&W's employees long before July 1, 1983,no succes-sorship became effective until that latter date, when Re-spondent commenced its operations.The hire of employ-ees, in this context,became paramount, and even Young-er assumed that Respondent would not hire as many em-ployees as M&W had on its payroll.The parties have cited no decision in which it has beenheld that a successor employer did not have the right toreduce the number of jobs which it desired to offer; nordoes the General Counsel allege that the failure to fillother positions of M&W violated the Act. To do sowould mean that Respondent has assumed M&W's agree-ment,a legal position which the General Counsel specifi-cally disavows. If Respondent were permitted to hireone less equipment operator, it is difficult to support itsclaim that Respondent was not entitled to hire 1 less, oreven 17 less,lead operators. By hiring less employees, asuccessor may decide to produce less or decide that itmight be able to produce the same amount by utilizingfewer employees more efficiently.Until the employeeshave been hired, I conclude that there was no duty,either,tomaintain a third shift,and Respondent waswithin its rights not to hire a third shift,if it saw no needfor it and hired no one to work on it.Accordingly,Ifind no violation of the Act in theseunilateral acts-the elimination of the named postions,the lead positions, and the third shift-all of which aredecesions not to hire employees. However, concerningthe remaining changes, most of which had never beenmentioned to the employees before their hire and manyof which,Ifind,were made long after employees wreemployed albeit retroactive to July 1,1983, I concludethatRespondent has violated Section 8(a)(5) and (1) oftheAct.No later than March 31,1983,Respondentmade it perfectly clear that it intended to hire M&W's 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees withoug indicating that their terms and condi-tions of employment would be altered. That gave rise toRespondent's obligation to bargain collectively with theUnion. Although I have found that there was no con-comitant obligation to hire employees in the same posi-tions as they held with M&W, once they were to be gov-erned by the same employment terms and conditions thatthey had before,unless their bargaining representativeagreed otherwise.It is true that when employees were interviewed, theywere shown different job duties, but in the short periodthey had to examine them, I find it natural that theywould have assumed that they were going to be per-forming the same tasks as before. It is also true thatwhen they were hired, they were asked tosignRespond-ent's unilaterally imposed rules of conduct, and I inferthat they did. But Respondent by then, and long before,was bound to bargain collectively about any suchchanges and did not do so. In these circumstances, Iconcur withMachinists Y.NLRB,supra, 595 F.2d at 675fn. 49, in which the court stated:When the employment offer anda subsequent an-nouncement of changed terms both occur prior toactual hiring, the announcement could deter someemployees from accepting, notwithstanding that it ismade some time after the successor first makesknown his plan to retain incumbents. If, for exam-ple, the successor indicates that he intends to reem-ploy his predecessor's work force a month hence,and when employees arrive to submit applications 2weeks later he informs them that substantially dif-ferent terms will be instituted, some incumbentsmay decide to look for work elsewhere. Neverthe-less, a duty to bargain with respect to the proposedchanges could possibly be properly imposed oneither of two grounds. For lack of sufficient time torearrange their affairs, incumbents might be forcedto continue in the jobs they held under the succes-sor employer, notwithstanding notice of diminishedtermsand perpetuation of the work force-, as wellthe representational statusof theincumbent union-may be assured. Even were that less plain, a bar-gaining obligation may be essentialto protect theemployees from inposition resulting from lack ofprompt notice Thus a prospective employment re-lationshipmay be presumed when a successor hasboldly declared an intention to retain incumbentsbut has not concurrently proposed substantially re-duced benefits. And such an inference may be leftundisturbed by revelation of employment termsafter the employer's initial announcementbut beforeactualhiringcommences.The successor wouldhave no legitimate complaint about mandatory bar-gaining in such circumstances because its necessityis a product of his ownmisleadingconduct.Although under the Service Contract Act Respondentwas not permitted to reduce its wage and fringe benefitlevels, important issues were nonetheless involved, suchas job security,altered by Respondent's unilaterally im-posed rules of conduct and seemingly destroyed by itsrejection of arbitration. Respondent had a duty to bar-gain with the Union before making such critical changes.Indeed, in September 1982, when Dubay mentioned tothe union representatives the possibility of greater utiliza-tion of employees, Dubay promised to resolve the prob-lem in consultation with the unions.My conclusion andrecommended remedy will ensure that his promise iskept.THE REMEDYI conclude that the unfair labor practices found hereinaffect commerce within themeaningof Section 2(6) and(7)of the Act. I shall therefore recommend that Re-spondent cease and desist from violating Section 8(a)(5)and (1) of the Act, post an appropriate notice, and takecertain affirmative action designed to effectuate the pur-poses and policies of the Act, including, on request, tobargain in good faith with the Union 12 and to rescindthe unilateral changes of terms and conditions of employ-ment affecting Respondent's employees once they hadbeen hired. I shall also recommend that Respondentmake whole its employees for any loss of pay or otheremployment benefits which they may have suffered com-mencingon July 1, 1983, by reason of its unilateralchanges of its employees' terms and conditions of em-ployment, as prescribed inOgle Protection Service,183NLRB 682 (1970), enfd. 444 F.2d 502 (6th Cir. 1971),with interest as computed inFlorida Steel Corp.,231NLRB 651 (1977). In addition, I shall also recommendthat Respondent make contributions to the pension planrequired by M&W's agreement with the Union, togetherwith such additional amounts as may he required as a"make-whole" remedy, as prescribed byMerryweatherOptical Co.,240 NLRB 1213, 1216 fn. 7 (1979).On these findings of fact and conclusions of law andon the entire record,12 I issue the following recommend-ed14ORDERThe Respondent, E G & G Florida, Inc., CocoaBeach, Florida, its officers, agents, successors, and as-signs, shall1.Cease and desist from(a)Refusing to bargain in good faith with Motion Pic-tureLaboratoryTechnicians,LocalUnionNo 780,InternationalAlliance of TheatricalStageEmployeesand Moving Picture Operators of the United States and12M&W had recognized the Union as the representative of its employ-ees located not only at KSC but also at the Patrick Air Force Base, Flor-ida,and the environs Because Respondent became the successor ofM&W only at KSC and because M&W employed no employees at theother locations,itisunnecessary to resolve the parties'disagreementabout the scope of the unit It suffices for the purposes of this decision tolimit the unit for which bargaining is ordered to the KSC location13 The General Counsel moved to amend the official transcript in vari-ous respectsThere being no opposition, the motion is granted and thetranscript is amended accordingly14 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses E G & G FLORIDA, INC.455Canada, AFL-CIO, by unilaterally changing the job de-scriptionsof employees, changing from a 15-minutewashup period for employeesin certainjob classificationto no washup time policy, changing group life and healthplans,eliminatingseniority rights except for purposes ofvacation and sick leave accrualand asa tie-breaker inthe event of equal merit and qualifications, changing thehours of the second shift, failing to contribute to theunion pension plan, institutingnew rules of conduct,changingthemanner in which overtimeisassigned,changingthe manner in which vacations and other al-lowable absences are accrued,and eliminatingthe formalgrievance prodedure, or changing any other terms orconditions of employment contained in the collective-bargaining agreementeffective on February 15, 1982, be-tween the Union and McGregor & Werner, Inc., withoutnotifying, consulting, or bargaining with the Union asthe exclusive representative of its employees in the fol-lowing unit which is appropriate for collective bargain-ing:All documentation, reproduction, and publicationservice employees employed by E G & G Florida,Inc. at the John F. Kennedy Space Center in CocoaBeach, Florida.In any like or relatedmanner interferingwith,restrain-ing, or coercing employees in the exercise of the rightsguaranteedthem by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On request, rescind the above unilateral changesuntil suchtime astheRespondent negotiates in goodfaithwith the Union to agreement or impasse.(b)Make contributions to the pensionplan asrequiredby the above collective-bargaining agreement, to becomputed as described in the remedy section of this deci-sion(c)Make whole the employees in the above unit for allother losses they may have suffered as a result of Re-spondent'sunilateralchanges, with interest thereon, to becomputed as described in the remedy section of this deci-sion.(d)Preserve and, on request, make available to theBoard or itsagentsfor examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(e) Post at its John F. Kennedy Space Center place ofbusinesscopies of the attached notice marked "Appen-dix." isCopies of the notice, on forms provided by theRegional Director for Region 12, after being signed bytheRespondent's authorized representative, shall beposted by the Respondent immediately on receipt and18 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shallread"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "maintainedfor 60consecutivedaysin conspicuous placesincluding all places where noticesto employeesare cus-tomarily posted.Reasonable steps shallbe taken by theRespondent to ensure that the notices are not altered, de-faced, or covered by any othermaterial.(f)Notify theRegionalDirectorinwritingwithin 20daysfrom the dateof this Order whatsteps the Re-spondent has takento comply.IT IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleges violationsof the Act otherthan those found herein.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT refuse to bargain in good faith withMotion Picture Laboratory Technicians, Local UnionNo. 780,International Alliance of Theatrical Stage Em-ployees and Moving Picture Machine Operators of theUnited States and Canada,AFL-CIO,by unilaterallychanging the job descriptions of our employees,chang-ing from a 15-minute washup period for our employeesin certain job classifications to no-washup-time policy,changing group life and health plans, eliminating seniori-ty rights except for purposes of vacation and sick leaveaccrual and as a tie-breaker in the event of equal meritand qualifications,changing the hours of the secondshift,failing to contribute to the Union's pension plan, in-stituting new rules of conduct,changing the manner inwhich overtime is assigned, changing the manner inwhich vacations and other allowable absence are ac-crued,and eliminating the formal grievance procedure,or changing any other terms or conditions of employ-ment contained in the collective-bargaining agreement ef-fective on February 15, 1982, between the Union andMcGregor&Werner,Inc.,without notifying,consulting,or bargaining with the Union as the exclusive representa-tive of our employees in the following unit which is ap-propriate for collective bargaining:All documentation, reproduction, and publicationservice employees employed by E G & G Florida,Inc. at the John F.Kennedy Space Center in CocoaBeach,Florida.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofthe rights guaranteed them by Section 7 of the NationalLabor Relations Act.WE WILL, on request, rescind the above unilateralchanges until such time that we can negotiate in goodfaithwith the Union to agreement or impasse. 456DECISIONSOF NATIONAL LABOR RELATIONS BOARDWE WILL make contributions to the pension plan as re-WE WILL make whole our employees in the above unitquired by the above collective-bargaining agreement.for all other losses they may have suffered as a result ofRespondent's unilateral changes, with interestE G & G FLORIDA, INC.